Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-10, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schreiber (US 9257199 B2) in view of Kannan et al. (US 20190129818 A1).

Schreiber discloses:
1. A method, comprising: 
receiving a command to read specific data stored at a memory die (col 2, ln 5-12: The memory 104 may be located on the same die…The memory 104 may include a volatile or non-volatile memory, for example, random access memory (RAM), static RAM (SRAM), dynamic RAM (DRAM), or a cache); (col 4, ln 64-65; col 5, ln 3)

determining whether a first error rate associated with the memory die satisfies a first error threshold criterion; (col 5, ln 1-12: If the BIST circuit 315 determines that a certain number of the bit cells in the SRAM columns 350 is not working correctly, then the BIST circuit 315 reports that the voltage needs to be increased or frequency needs to be decreased to avoid SRAM failure.)

responsive to determining that the first error rate satisfies the first error threshold criterion, repeating the read operation while operating at least one of the memory controller or the memory die at a second 315 determines that a certain number of the bit cells in the SRAM columns 350 is not working correctly, then the BIST circuit 315 reports that the voltage needs to be increased or frequency needs to be decreased to avoid SRAM failure…  Once the margin is determined, then the process may be repeated by decreasing the voltage or increasing the frequency until the canary circuit indicates that failure in imminent.)

determining whether a second error rate associated with the memory die satisfies a second error threshold criterion; (col 5, ln 1-12: Once the margin is determined, then the process may be repeated by decreasing the voltage or increasing the frequency until the canary circuit indicates that failure in imminent; fig 3: If (# errors) > some threshold, canary fails)

responsive to determining that the second error rate satisfies the second error threshold criterion, determining that the read operation has failed; and (col 5, ln 1-12: Once the margin is determined, then the process may be repeated by decreasing the voltage or increasing the frequency until the canary circuit indicates that failure in imminent; fig 3: If (# errors) > some threshold, canary fails)

responsive to determining that the second error rate does not satisfy the second error threshold criterion, determining that the read operation is successful. (col 5, ln 1-12: Once the margin is determined, then the process may be repeated by decreasing the voltage or increasing the frequency until the canary circuit indicates that failure in imminent; fig 3: If (# errors) > some threshold, canary fails) [examiner’s note: Before the increasing frequency or # errors reaches threshold, read operation is determined successful.]

However, Schreiber does not explicitly disclose, while Kannan teaches:
performing a read operation while operating both a memory controller and the memory die simultaneously at a first frequency; (par 172: NAND flash controller that can be used with multiple flash memory devices having the same or different flash memory interfaces, protocols, operating frequencies…)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine memory die, controller, and read errors of Schreiber with memory die, controller, and read errors of Kannan. One of ordinary skill in the art would have been motivated to do so in order to compensate for drift or errors the flash memory devices may experience. (Kannan: par 172)

2. (Original) The method of claim 1, wherein repeating the read operation comprises: operating the memory controller at a second frequency that is lower than the first frequency. (col 5, ln 1-12: If the BIST circuit 315 determines that a certain number of the bit cells in the SRAM columns 350 is not working correctly, then the BIST circuit 315 reports that the voltage needs to be increased or frequency needs to be decreased to avoid SRAM failure)

3. The method of claim 1, wherein repeating the read operation comprises: 
ncreasing the frequency until the canary circuit indicates that failure in imminent)

4. The method of claim 1, further comprising: 
responsive to determining that the first error rate does not satisfy the first error threshold criterion, determining that the read operation is successful. (col 5, ln 1-12: If the BIST circuit 315 determines that a certain number of the bit cells in the SRAM columns 350 is not working correctly, then the BIST circuit 315 reports that the voltage needs to be increased or frequency needs to be decreased to avoid SRAM failure.) [examiner’s note: Before reaching “a certain number of the bit cells” not working correctly, read operation is determined successful without the need to decrease frequency.]

8. (Currently Amended) The method of claim 1, further comprising: 
responsive to determining that the read operation has failed, initiating a data recovery process that comprises: 
issuing a new command to read specific data stored at the memory die; (col 4, ln 64-65; col 5, ln 3) 
detecting an occurrence of an error event; 
setting an error threshold criterion; (a certain number of the bit cells)
repeating the data recovery read operation while adjusting, with respect to the initial operating frequency, the operating frequency of at least one of the memory controller and the memory die; 
during the data recovery read operation, determining whether the error threshold criterion is satisfied at an adjusted value of a current operating frequency; and 
responsive the determining that the error threshold criterion is satisfied, updating the operating frequency of at least one of the memory controller or the memory die to the adjusted value of the current operating frequency. (col 2, ln 24: provides read/write speed tracking for… SRAM; col 4, ln 46-47: BIST circuits are necessary to determine if all the read and writes are happening as planned; col 5, ln 1-12: If the BIST circuit 315 determines that a certain number of the bit cells in the SRAM columns 350 is not working correctly, then the BIST circuit 315 reports that the voltage needs to be increased or frequency needs to be decreased to avoid SRAM failure…  Once the margin is determined, then the process may be repeated by decreasing the voltage or increasing the frequency until the canary circuit indicates that failure in imminent.)
However, Schreiber does not explicitly disclose, while Kannan teaches:
performing a data recovery read operation comprising a plurality of cycles (par 29; par 203: read cycle) while operating both a memory controller and the memory die simultaneously at an initial operating frequency; (par 172: NAND flash controller that can be used with multiple flash memory devices having the same or different flash memory interfaces, protocols, operating frequencies…)
during each cycle of the plurality of cycles of the read operation (par 29; par 203: read cycle)

9. (Currently Amended) The method of claim 8, wherein adjusting the operating frequency during data recovery comprises: incrementing the operating frequency of the memory die in predetermined steps col 5, ln 1-12: Once the margin is determined, then the process may be repeated by decreasing the voltage or increasing the frequency until the canary circuit indicates that failure in imminent.)
However, Schreiber does not explicitly disclose, while Kannan teaches:
for each read cycle.

10. (Original) The method of claim 8, wherein adjusting the operating frequency comprises: decreasing the operating frequency of the memory controller in predetermined steps (col 5, ln 1-12: If the BIST circuit 315 determines that a certain number of the bit cells in the SRAM columns 350 is not working correctly, then the BIST circuit 315 reports that the voltage needs to be increased or frequency needs to be decreased to avoid SRAM failure)
However, Schreiber does not explicitly disclose, while Kannan teaches:
for each read cycle.

Claim(s) 21-24 is/are rejected as being the system implemented by the method of claim(s) 1-4, and is/are rejected on the same grounds.

Claim(s) 6, 12, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schreiber (US 9257199 B2) in view of Kannan et al. (US 20190129818 A1), and further in view of Wood et al. (US 20140281819 A1).

Modified Schreiber discloses:
6. The method of claim 1, wherein satisfying at least one of the first error threshold criterion or the second error threshold criterion comprises 
However, Schreiber does not explicitly disclose, while Wood teaches:
an error becoming uncorrectable by error correcting code. (par 109)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine memory die, controller, and read errors in memory of Schreiber with memory die, controller, and read errors in storage of Wood. One of ordinary skill in the art would have been motivated to do so in order to avoid failures by increasing the width of a guard band between two adjacent states of a cell. (Wood: par 109)

12. (Original) The method of claim 8, wherein the error event comprises 
However, Schreiber does not explicitly disclose, while Wood teaches:
an uncorrectable error correcting code (UECC) event. (par 109)

Claim(s) 25 is/are rejected as being the system implemented by the method of claim(s) 6, and is/are rejected on the same grounds.

Allowable Subject Matter
Claim(s) 7, 11, 13-14, 26 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Remarks
Applicant has amended the claims to add aspects of comparing second error rate with second error threshold criterion. Schreiber discloses it in col 5, ln 1-12 and fig 3. 

Applicant's Remarks have been fully considered but they are not persuasive. 
Regarding the prior art rejection under 35 USC 102 and/or 103, the Remarks state, “Applicant submits that the bolded limitation was originally disclosed in dependent claim 5, which is indicated to have allowable subject matter. Therefore, original claim 1, as amended by incorporating the allowable subject matter of original claim 5, should also be allowable over the applied combination of references.” However, the examiner respectfully disagrees. The allowable subject matter of original claim 5 has been altered in amended claim 1. Schreiber discloses it in col 5, ln 1-12 and fig 3. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706. The examiner can normally be reached Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KATHERINE LIN/Primary Examiner, Art Unit 2113